DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 2/7/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 22-29 and 31-38 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 22; Guevremont U.S. PGPUB No. 2006/0038121 discloses a system for manipulating a sample, the system comprising: an ion generator configured to generate ions from a sample (“ions that are produced at a not illustrated ion source into the first end 14 of the analyzer region 12” [0057]); an ion separator configured to separate at or above atmospheric pressure the ions received from the ion generator (“In a FAIMS system including parallel flat plates at atmospheric pressure, an ion separation takes place during application of compensation voltage and a waveform generated with phase shift of π/2” [0080]) without use of laminar flowing gas (paragraph [0014] describes that a turbulent gas flow is present, and then provides methods for compensating for the effects of the turbulent gas flow), wherein the ion separator comprises a chamber and a plurality of electrodes that are configured such that upon  wherein the ions are separated from each other as they move through the ion separator to produce separated ions (“In a FAIMS system including parallel flat plates at atmospheric pressure, an ion separation takes place [0080]); and an ion focusing element that focuses the separated ions from the ion separator at or above atmospheric pressure (figure 9 demonstrates that ionic separation in the FAIMS occurs at step 130, while a later step of focusing the ions is performed at step 132, where the device that is the ion focusing element is the gas which causes collisional cooling: “collisional cooling of the ions is performed so as to focus ions within the space along a central axis of the set of rods” [0094] – this is performed at atmospheric pressure because it is performed in the FAIMS device, which is maintained at atmospheric pressure [0080]). Guevremont discloses the claimed invention except that while the electrodes of Guevremont must be physically coupled to each other (at least indirectly, by a support mechanism that is not illustrated), and the electrode segments are arranged sequential to one another, there is no explicit disclosure that none of the electrodes are parallel to one another; and while Guevremont discloses that ions are formed into a pulse [0087] and that potential applied to the ion entrance lens 22 can allow for selective passage of ions through the lens 22, there is no explicit disclosure of an electrical element that selectively prevents transmission of ions into the ion separator until a threshold voltage is exceeded.

Shvartsburg discloses the use of a Bradbury-Nielsen gate ([Shvartsburg: 0058]) for generating a pulse of ions for injection ([Shvartsburg: 0058]) into the “IMS and/or FAIMS” [Shvartsburg: 0016]. The specific function of a Bradbury-Nielsen gate is described by, for example, Vestal U.S. PGPUB No. 2010/0193681: “Bradbury-Nielsen timed ion selectors include parallel wires that are positioned orthogonal to the path of the ion beam. High-frequency voltage waveforms of opposite polarity are applied to alternate wires in the gate. The gates only pass charged particles at certain times in the waveform cycle when the voltage difference between wires is near zero” [Vestal: 0063]. Ions are only allowed to pass through a Bradbury-Nielsen gate when ions exceed a threshold voltage (by selectively lowering the potential of the ion gate to allow for passage of the ions). This functionality is understood to be inherent to the operation of the Bradbury-Nielsen ion gate described in Shvartsburg, and necessarily anticipates the limitation that the Bradbury-Nielsen gate of Shvartsburg is an electrical element that prevents transmission of generated ions into the ion separator until a threshold voltage is exceeded.
However, although the Brabury-Nielsen gate of Shvartsburg is an electrical element comprises a plurality of wire meshes that are separated from each other and which selectively prevents transmission of generated ions into the ion separator until a threshold voltage is exceeded, Shvartsburg does not describe the specific location of 
Belov U.S. PGPUB No. 2011/0248160 discloses an ion separator provided with an ion gate including a plurality of meshes 32 held flush to an opening of the ion separator 34 (as illustrated in figure 1). However, Belov does not disclose or suggest that the ion separator separates ions at or above atmospheric pressure without use of laminar flowing gas and wherein none of the electrodes of the separator are parallel to one another.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a system for manipulating a sample, the system comprising: an electrical element that selectively prevents transmission of ions generated by an ion generator into an ion separator until a threshold voltage is exceeded, wherein the electrical element comprises a plurality of wire meshes that are separated from each other and configured such that a second of the plurality of meshes is held flush to an opening of the ion separator; and wherein the ion separator is configured to separate ions at or above atmospheric pressure without the use of a laminar flowing gas, and the separator comprises a plurality of electrodes, none of which are parallel to each other.

Regarding independent claim 31; claim 31 includes substantially similar limitations to those of independent claim 22 and is allowable at least for the reasons indicated with respect to claim 22.

Regarding dependent claims 23-29 and 32-38; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 22 and 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881